       Case 5:20-cv-00633-TJM-TWD Document 3 Filed 07/23/20 Page 1 of 6




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_____________________________________________

ALEXANDER GOMEZ

                                      Plaintiff,
                                                                    5:20-CV-633
v.                                                                  (TJM/TWD)

MARK ZUCKENBURG,
FACEBOOK, INC,

                              Defendant.
_____________________________________________

APPEARANCES:

ALEXANDER GOMEZ
Plaintiff, pro se
222 Burdick Avenue
Apartment 2
Syracuse, New York 13208

THÉRÈSE WILEY DANCKS, United States Magistrate Judge

                      ORDER AND REPORT-RECOMMENDATION

       Alexander Gomez (“Plaintiff”) filed an action against Mark Zuckerberg and Facebook

Inc. (“Defendants”) alleging he is no longer able to log into his old Facebook account or create a

new account. (Dkt. No. 1.) Currently before the Court is Plaintiff’s application to proceed in

forma pauperis (“IFP Application”). (Dkt. No. 2.) As noted herein, the Court grants Plaintiff’s

IFP Application, necessitating further review relative to whether the pleading meets 28 U.S.C.

§ 1915(e)’s sufficiency standards. For the reasons discussed below, the Court recommends

Plaintiff’s complaint be dismissed with leave to amend.
        Case 5:20-cv-00633-TJM-TWD Document 3 Filed 07/23/20 Page 2 of 6




I.      IFP APPLICATION

        A court may grant in forma pauperis status if a party “is unable to pay” the standard fee

for commencing an action. 28 U.S.C. § 1915(a)(1). After reviewing Plaintiff’s IFP Application

(Dkt. No. 2), the Court finds he meets this standard. Therefore, his IFP Application is granted.

II.     SUFFICIENCY OF THE COMPLAINT

        A.      Standard of Review

        28 U.S.C. § 1915(e) directs that when a person proceeds in forma pauperis, “the court

shall dismiss the case at any time if the court determines that . . . the action . . . fails to state a

claim on which relief may be granted . . . .” 28 U.S.C. § 1915(e)(2)(B)(ii).

        To survive dismissal for failure to state a claim, a complaint must plead enough facts to

state a claim that is “plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). While Rule 8(a) of the Federal Rules of Civil

Procedure, which sets forth the general rules of pleading, “does not require detailed factual

allegations, . . . it demands more than an unadorned, the-defendant-harmed-me accusation.” Id.

In determining whether a complaint states a claim upon which relief may be granted, “the court

must accept the material facts alleged in the complaint as true and construe all reasonable

inferences in the plaintiff’s favor.” Hernandez v. Coughlin, 18 F.3d 133, 136 (2d Cir. 1994)

(citation omitted). “[T]he tenet that a court must accept as true all of the allegations contained in

a complaint is inapplicable to legal conclusions.” Iqbal, 556 U.S. at 678. “Threadbare recitals of

the elements of a cause of action, supported by mere conclusory statements, do not suffice.” Id.




                                                     2
       Case 5:20-cv-00633-TJM-TWD Document 3 Filed 07/23/20 Page 3 of 6




        A pro se litigant’s pleadings are held to a less strict standard than attorney drafted

pleadings. See Fed. Express Corp. v. Holowecki, 552 U.S. 389, 402 (2008) (“Even in the formal

litigation context, pro se litigants are held to a lesser pleading standard than other parties.”).

Because plaintiff is proceeding pro se, the Court construes her pleadings “to raise the strongest

arguments that they suggest.” See Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 475 (2d

Cir. 2006) (per curiam) (internal quotation marks omitted). However, this “does not exempt a

[pro se litigant] from compliance with relevant rules of procedural and substantive law.”

Traguth v. Zuck, 710 F.2d 90, 95 (2d Cir. 1983). Moreover, a court should not dismiss a pro se

complaint “without giving leave to amend at least once when a liberal reading of the complaint

gives any indication that a valid claim might be stated.” Gomez v. USAA Fed. Sav. Bank, 171

F.3d 794, 795 (2d Cir. 1999) (citation and internal quotation marks omitted). However, an

opportunity to amend is not required where “the problem with [the plaintiff’s] causes of action is

substantive” such that “better pleading will not cure it.” Cuoco v. Moritsugu, 222 F.3d 99, 112

(2d Cir. 2000).

        B.        Summary of the Complaint

        According to Plaintiff, Defendants are preventing him from logging into his old

Facebook account or opening a new account. (Dkt. No. 1 at 4.) He asserts his difficulties with

Facebook started after President Donald Trump issued Executive Order 139251 (“EO 13925”).

Id. Plaintiff alleges that, after the EO 13925 was signed into law, every time he tried to open a

new account, he received a message stating his account “has been disabled for going against

Facebook guidelines.” Id. Plaintiff states he never abused Facebook and does not understand



1
  Preventing Online Censorship, 85 Fed. Reg. 34079 (May 28, 2020). EO 13295 is available at
https://www.federalregister.gov/documents/2020/06/02/2020-12030/preventing-online-
censorship.


                                                   3
       Case 5:20-cv-00633-TJM-TWD Document 3 Filed 07/23/20 Page 4 of 6




what guidelines he violated. Id. He asserts Facebook targeted him with no “legal or policy

violating reason.” Id. Based on the above allegations, Plaintiff contends he is “entitled to the

complete removal of [Facebook] and/or punitive damages in the amount of $145,000,000.” Id.

        C.      Discussion

        Plaintiff asserts his claim arises under EO 13925 for purposes of asserting subject matter

jurisdiction pursuant to 28 U.S.C. § 1331. (Dkt. No. 1 at 3.) On May 28, 2020, President

Donald Trump issued EO 13925 to address internet platforms deleting content and entire

accounts of users for improper motives. EO 13925’s primary purpose was to clarify the scope of

immunity created by section 230(c) of the Communications Decency Act (“Section 230(c)”).

See 47 U.S.C. § 230(c). Section 230(c) was designed to address early court decisions holding

that, if an online platform restricted access to some content posted by others, it would thereby

become a “publisher” of all the content posted on its site for purposes of torts such as

defamation. In particular, Section 230(c) subsection (2) expressly addresses protections from

“civil liability” and specifies that an interactive computer service provider may not be made

liable “on account of” its decision in “good faith” to restrict access to content that it considers to

be “obscene, lewd, lascivious, filthy, excessively violent, harassing or otherwise objectionable.”

Id. at (c)(2). EO 13295 clarified that “[it] is the policy of the United States to ensure . . . [Section

230(c)] is not distorted to provide liability protection for online platforms that—far from acting

in ‘good faith’ to remove objectionable content—instead engage in deceptive or pretextual

actions (often contrary to their stated terms of service) to stifle viewpoints with which they

disagree.” 85 Fed. Reg. 34079 at 34080.

        Given EO 13925’s purpose and impact, the Court is unclear how it provides Plaintiff with

a cause of action against Defendants. Even assuming Facebook removed his account without a




                                                   4
       Case 5:20-cv-00633-TJM-TWD Document 3 Filed 07/23/20 Page 5 of 6




“good faith” reason to do so, EO 13925, at best, would provide a basis for a defamation plaintiff

to argue Facebook is not entitled to protection under Section 230(c). However, EO 13925 was

not intended to—and specifically precluded—a private right of action for individuals who assert

an online platform targeted their accounts. To that end, EO 13925, Section 8(c) provides “[t]his

order is not intended to, and does not, create any right or benefit, substantive or procedural,

enforceable at law or in equity by any party against the United States, its departments, agencies,

or entities, its officers, employees, or agents, or any other person.” Id. at 34083 (emphasis

added). Thus, the Court finds EO 13925 does not provide a basis for Plaintiff’s claim even if

Defendants arbitrarily removed his account or prevented him from creating a new account.

Therefore, the complaint does not suggest any claims “arising under the Constitution, laws, or

treaties of the United States,” 28 U.S.C. § 1331, and, the Court does not have federal question

jurisdiction over the action.2

III.    CONCLUSION

        For the reasons stated above, the Court grants Plaintiff’s IFP application but recommends

Plaintiff’s complaint be dismissed without prejudice and with leave to replead.

        ACCORDINGLY, it is

        ORDERED that Plaintiff’s IFP Application (Dkt. No. 2) is GRANTED solely for

purposes of initial review; and it is further

        RECOMMENDED that Plaintiff’s complaint (Dkt. No. 1) be DISMISSED WITHOUT

PREJUDICE and WITH LEAVE TO AMEND, and it is further



2
  Given Plaintiff’s pro se status, the Court also considered whether his complaint plausibly
suggested a state breach of contract claim against Defendants for disabling his account without
justification and for discriminatory reasons. However, the Court finds his complaint is devoid of
adequate factual allegations to sustain such a claim.



                                                  5
       Case 5:20-cv-00633-TJM-TWD Document 3 Filed 07/23/20 Page 6 of 6




       ORDERED that the Clerk provide Plaintiff with a copy of this Order and Report-

Recommendation.

       Pursuant to 28 U.S.C. § 636(b)(1), the parties have fourteen days within which to file

written objections to the foregoing report.3 Such objections shall be filed with the Clerk of the

Court. FAILURE TO OBJECT TO THIS REPORT WITHIN FOURTEEN DAYS WILL

PRECLUDE APPELLATE REVIEW. Roldan v. Racette, 984 F.2d 85 (2d Cir. 1993) (citing

Small v. Sec’y of Health and Human Servs., 892 F.2d 15 (2d Cir. 1989)); 28 U.S.C. § 636(b)(1)

(Supp. 2013); Fed. R. Civ. P. 72, 6(a).



Dated: July 23, 2020
       Syracuse, New York




3
  If you are proceeding pro se and are served with this Order and Report-Recommendation by
mail, three additional days will be added to the fourteen-day period, meaning that you have
seventeen days from the date the Order and Report-Recommendation was mailed to you to serve
and file objections. Fed. R. Civ. P. 6(d). If the last day of that prescribed period falls on a
Saturday, Sunday, or legal holiday, then the deadline is extended until the end of the next day
that is not a Saturday, Sunday, or legal holiday. Fed. R. Civ. 6(a)(1)(C).


                                                 6
